BUTTLER, P. J.,
dissenting.
The majority says that the reference panel correctly stated the legal test for determining responsibility. I agree. The key to the panel’s opinion is that “once a later incident is accepted as a compensable injury, there is a rebuttable presumption that responsibility lies with the last employer/ insurer at the time of the last work-related injury * * 109 Or App at 185.
However, the majority then says that there could have been no such presumption as to plaintiff, unless it had accepted the July, 1987, claim. What the majority appears to *187have overlooked is that both plaintiff and AIAC had agreed that the claim was compensable, that is, they had accepted compensability, but each of them had denied that it was the responsible insurer. Under the test, which the majority agrees is correct, there is a rebuttable presumption that the last insurer is responsible. However, the majority says that the rebuttable presumption does not apply unless the last employer had accepted the claim. Obviously, if plaintiff had accepted the claim unconditionally, that would be the end of the case; there would be no reason for the presumption. Plaintiff did accept the fact that the incident that occurred on July 23,1987, occurred while it was on the risk, but it denied responsibility for claimant’s present disability. That is precisely the circumstance in which the rebuttable presumption operates.
As the Supreme Court said in Boise Cascade Corp. v. Starbuck, 296 Or 238, 244-45, 675 P2d 1044 (1984):
“In a procedural context, if a worker presents substantial evidence of successive work-related injuries causing disability, a prima facie case for recovery from the last employer is made out. Either or any employer against whom a claim is made still can present evidence to prove that the cause of the worker’s disability is another employment or a cause unrelated to the employment. In such a case, the trier of fact decides the case on the basis of the evidence presented. If the trier of fact is convinced that the disability was caused by successive work-related injuries but is unconvinced that any one employment is the more likely cause of the disability, the finding is for the worker against the last employer whose employment may have caused the disability. On the other hand, if the trier of fact is convinced that the disability was caused by an earlier injury, or was not work related, such a finding may be made.”
Concededly, the court in Starbuck said a great deal more, which has led to a great deal of confusion, as evidenced by the cases on which the majority relies. However, the quoted language is an accurate statement of the law.
I would affirm and, therefore, dissent.